DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 7, 2021 in which claims 1, 5, 12, and 17 have been amended.  Therefore, claims 1-3, 5-14, 16, 17, 19, and 20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies the limitation of “confirmation protocol” and “consensus protocol”, there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to complete a confirmation protocol or a consensus protocol, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
As such, claims 1, 5, 12, and 17 (and dependent claims 2-3, 6-11, 13-14, 16, and 19-20) are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for recording transaction information, which is a fundamental economic practice or a fundamental activity that forms the basis of our democracy and has been performed by 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
injecting a transaction into a first blockchain; and 
injecting a copy of the transaction into a second blockchain, 
wherein the first blockchain and the second blockchain are in a same blockchain network, 
the first blockchain processing the transaction based on a first confirmation protocol and the second blockchain processing the transaction based on a second confirmation protocol that is executed faster than the first confirmation protocol, the first blockchain uses a first consensus protocol, the second blockchain uses a second consensus protocol, the second consensus protocol is different from the first consensus protocol, and 
the second blockchain is a private blockchain that excludes one or more participants of the first blockchain; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “blockchain network”, nothing in the claim elements 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “blockchain network”, to perform the “injecting” and “processing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Claims 12 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-3, 5-14, 16, and 19 further define the abstract idea that is present in their respective independent claims 1, 12, and 17, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-3, 5-14, 16, and 19 are directed to an abstract idea.  (MPEP 2106.05(h)).

Therefore, claims 1-3, 5-14, 16, 17, 19, and 20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 12, 17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Madisetti, U.S. Patent Application Publication Number 2019/0018887.
As per claim 1, Madisetti explicitly discloses:
injecting a transaction into a first blockchain; and (Madisetti US20190018887 at paras. 35-37) ("One general aspect includes a method of synchronizing transactions between private and public blockchains including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second 
injecting a copy of the transaction into a second blockchain, (Madisetti US20190018887 at paras. 35-37) ("One general aspect includes a method of synchronizing transactions between private and public blockchains including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network.")
wherein the first blockchain and the second blockchain are in a same blockchain network, (Madisetti US20190018887 at paras. 35-37) ("The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network.")
the first blockchain processing the transaction based on a first confirmation protocol and the second blockchain processing the transaction based on a second confirmation protocol that is executed faster than the first confirmation protocol, the first 
the second blockchain is a private blockchain that excludes one or more participants of the first blockchain.  (Madisetti US20190018887 at paras. 36-38) ("The method may also include excluding the subset of transactions from being recorded to the first merged block.")
As per claim 9, Madisetti explicitly discloses:  wherein the transaction is injected into the first blockchain and the second blockchain at different times.  (Madisetti US20190018887 at paras. 35-37) ("The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer 
As per claim 19, Madisetti explicitly discloses:  the instructions are to cause the first processor to inject the transaction into the first blockchain and the second blockchain.  (Madisetti US20190018887 at paras. 35-37) ("The method of synchronizing transactions also includes where the first private blockchain network has a parameter difference from the second blockchain network selected from the group including of block generation time, number of network nodes, number of connected peers, minimum network bandwidth requirement, minimum mining processing power requirement, minimum mining disk input/output requirement, minimum mining memory requirement, mining bootstrap time requirement, transaction throughput, transaction latency, stale block rate, and block propagation delay. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.")
Claims 12 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Back, U.S. Patent Application Publication Number 2016/0330034.
As per claim 2, Madisetti does not explicitly teach, however, Back does explicitly teach:  wherein the first blockchain is a parent blockchain, the second blockchain is a sidechain pegged to the parent blockchain, and the transaction corresponds to an unspent output of an existing transaction in the first blockchain or the second blockchain.  (Back at paras. 5-7) (" The systems and methods described herein simultaneously allow for easy creation and use of sidechain assets while avoiding fragmenting markets and development. In addition to the foregoing, in various embodiments asymmetric two-way pegging may be used to transfer an asset from a parent chain to a sidechain. The sidechain may include a sidechain validator server that monitors transactions taking place in the parent chain associated with a parent chain asset. A sidechain asset may be generated corresponding to the parent chain asset in response to a receiving, by the sidechain validator server, a request to transfer the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Back to provide for a sidechain pegged to a parent blockchain corresponding to an existing transaction so as to provide a system for more efficiently transferring ledger assets between blockchains of different currencies using pegged sidechains.  (Back at Abstract and paras. 3-7)
As per claim 14, Madisetti does not explicitly teach, however, Back does explicitly teach:  wherein: the first blockchain is a parent blockchain, the second blockchain is a sidechain pegged to the parent blockchain, and the transaction corresponds to an unspent output of an existing transaction in the first blockchain or the second blockchain.  (Back at paras. 63-65) ("Other experimentation may be performed in sidechains with economic incentives. For example, Bitcoin's reward structure assigns new coins to miners. This effectively inflates the currency but it winds down over time according to a step-wise schedule. In a demurring cryptocurrency, by contrast, all unspent outputs lose value over time, with the lost value being recollected by miners. This keeps the currency supply stable while still rewarding miners. It may be better 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Back to provide for a sidechain pegged to a parent blockchain corresponding to an existing transaction so as to provide a system for more efficiently transferring ledger assets between blockchains of different currencies using pegged sidechains.  (Back at Abstract and paras. 3-7)

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Back, U.S. Patent Application Publication Number 2016/0330034; in view of Chan, WIPO Patent Application Publication Number 2018/215951.
As per claim 3, Madisetti and Back do not explicitly teach, however, Chan explicitly teaches:  wherein the transaction as recorded in the first blockchain and the transaction as recorded in the second blockchain have a same address.  (Chan WO2018215951A1 at pp. 20) ("each public key is associated with a single address. Thus, any reference herein to transferring digital assets to or from a public key (e.g., transferring to an address associated with the public key) and transferring digital assets to or from the address associated with that public key refer to a common operation.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti, Back, and Chan to record blockchains to the same address because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement (Chan at Abstract and pp. 2)

Claims 5, 7, 10, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Chan, WIPO Patent Application Publication Number 2018/215951.
As per claim 5, Madisetti does not explicitly teach, however, Chan does explicitly teach:  wherein the first confirmation protocol is different from the second confirmation protocols in at least one of a transaction ordering protocol, or a block processing protocol or structure.  (Chan at paras. 19-20) ("At least some of the nodes 102 operate as miners 104 of the blockchain network 100. The blockchain network 100 of FIG. 1 is a proof-of-work blockchain in which miners 104 perform expensive computations in order 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti and Chan to provide for different blockchain protocols because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)
As per claim 7, Madisetti does not explicitly teach, however, Chan does explicitly teach:  further comprising: appending a first block including the transaction to the first blockchain, and appending a second block including the transaction to the second blockchain, wherein differences between the first blockchain and the second blockchain 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti and Chan to provide for appending to the blockchain because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)

As per claim 10, Madisetti does not explicitly teach, however, Chan does explicitly teach:  wherein the transaction is injected into the first blockchain after the transaction is injected into and confirmed in the second blockchain.  (Chan at pp. 7) ("The node may determine whether the constraint that the set of data is received from the public blockchain is satisfied by at least receiving in the second transaction, a first 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti and Chan to provide for injecting into a first blockchain after it is confirmed in a second blockchain because it would provide a system to enable highly flexible and complex and more secure blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)

As per claim 16, Madisetti does not explicitly teach, however, Chan does explicitly teach:  wherein: the first processor is different from the second processor, and the second processor is to inject the transaction into the first blockchain after the transaction is injected into and confirmed in the second blockchain.  (Chan at pp. 7) ("The node may determine whether the constraint that the set of data is received from 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti and Chan to provide for injecting into a first blockchain after it is confirmed in a second blockchain because it would provide a system to enable highly flexible and complex and more secure blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)

As per claim 20, Madisetti does not explicitly teach, however, Chan does explicitly teach:  wherein the instructions are to cause: the first processor to inject the transaction into the second blockchain, and the second processor to inject the transaction into the first blockchain after the transaction has been confirmed in the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti and Chan to provide for injecting into a first blockchain after it is confirmed in a second blockchain because it would provide a system to enable highly flexible and complex and more secure blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Klarman, U.S. Patent Application Publication Number 2019/0081778.
As per claim 6, Madisetti does not explicitly teach, however, Klarman does explicitly teach:  wherein: the first blockchain has a first inter-block target spacing, and the second blockchain has a second inter-block target spacing different from the first inter-block target spacing.  (Klarman  2019/0081778 at paras. 41-43) ("The Bitcoin system throughput directly depends on 2 parameters: the block size (B), i.e., the number of bytes which can contain transactions in each block, and the inter-block time interval (tB), which is the average time required for the system to mine a new block. As noted above, in Bitcoin B=1 MB and tB=600 seconds, which allows 2.94 TPS. To improve Bitcoin's throughput, it is possible to increase the B to include more transactions, and to reduce tB, so that blocks are mined at a higher rate. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Klarman to provide for variant inter-block time spacing of a blockchain transaction to provide a system that reduces the likelihood of fraudulent transactions and erroneous ledgers and that also eliminates the need of a business to worry about disparate ledgers, that would otherwise need to be reconciled, which ultimately provides for a more efficient transaction process.  (Klarman at paras. 2-3)

Claim 8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ramachandran, U.S. Patent Application Publication Number 2018/0316492.
As per claim 8, Madisetti does not explicitly teach, however, Ramachandran does explicitly teach:  wherein the transaction is injected into the first blockchain and the second blockchain by a same participant of the blockchain network, the participant corresponding to a user, client application, server, node or another entity of the blockchain network.  (Ramachandran US20180316492 at paras. 41-43) ("In a preferred embodiment, an injector 60 is installed at each node 2, a single controller 40 is associated with all nodes 2 operated by a single business unit of a participant in the blockchain network, and a single generator 20 services all controllers 40 associated with the business units of a single participant. Optionally, multiple business units may share one controller 40, or multiple participants (e.g. businesses) may share one generator 20.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Ramachandran to provide for an injection to a blockchain by the same user to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15) 
As per claim 13, Madisetti does not explicitly teach, however, Ramachandran does explicitly teach:  wherein the first processor and the second processor are a same processor included in or coupled to the participant.  (Ramachandran at paras. 65-67) ("The controller 40 manages requests for encryption information and stores encryption 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Ramachandran to provide for an injection to a blockchain by the same user to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15)

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Chan, WIPO Patent Application Publication Number 2018/215951; in view of Ramachandran, U.S. Patent Application Publication Number 2018/0316492.
As per claim 11, Madisetti and Chan do not explicitly teach, however, Ramachandran does explicitly teach:  wherein the transaction is injected into the first blockchain by an administrator of the second blockchain.  (Ramachandran at paras. 63-65) (" Some embodiments of the generator 20 may also include an administrative console module 32. The administrative console module 32 may be accessible at the generator 20 itself, or in some embodiments, it may be accessible remotely, through 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Chan, and Ramachandran to provide for an injection to a blockchain by an administrator to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15)

Response to Arguments
Applicant’s arguments filed on September 7, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-3, 5-14, 16, 17, 19, and 20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea. Examiner notes, however, The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  The claims describe the abstract idea for recording transaction information, which is a fundamental economic practice or a fundamental activity that forms the basis of our democracy and has been performed by humans for hundreds of years.  Other than reciting a 
Moreover, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  See (MPEP 2106.05(h)).  
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-3, 5-14, 16, 17, 19, and 20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693